Title: To George Washington from John Trumbull, 5 October 1799
From: Trumbull, John
To: Washington, George



Sir
72 Welbeck Street London Octo. 5th 1799

I had the Honour to receive your favour of the 25th of June last, some weeks ago; I am very much obliged to you for what you have done respecting the Prints but sorry that you should have had so much trouble with them.
The wonderful Events of this Campaign in Europe have entirely contradicted my speculations of last Spring, and have at least removed to a greater distance the Danger which I then apprehended to be very near, but, wonderful as the success of the Allies has been, I cannot persuade myself that it is yet sufficiently compleat to justify us in believing ourselves to be in a State of Security from France; nor indeed does it appear to me that we should be secure, even if the Fate of France were that which her Enemies would wish, and the ancient government were reestablished: recent Events give us no reason to believe that the Human Character is changed for the better, or that the Possession of uncontroled Power, & the intoxication of Success will not produce their ancient and natural Effects in every human Bosom: and our Dangers would not perhaps be diminished, altho they would assume another form, by the complete Triumph of the Iron Systems of Russia & Germany.

The impossibility of carrying into immediate or speedy effect the Ideas which I took the Liberty of detailing to you, is made manifest by the State which you are so good as to explain to me, of Public opinions and Parties: But, if the general Idea be correct, if America & not Europe, ought, as appears to me, to become the great object of our Political attention; if neighboring Nations, numerous rich & ignorant may be converted into powerful friends, by a wise and generous Policy on our part, or become dangerous instruments of the intrigues of others, I should hope that the Influence of those who can see Danger at a Distance, would not fail to be exerted for the purpose of giving the proper direction to Public opinion; and that it would gradually make itself be felt. But these Speculations are very vain on my part: since the Affairs of our Country are in such able hands.
The Newspapers will have detailed to you the very extraordinary Series of Success which has accompanied the Armies of the Allies through this Campaign in Italy—Switzerland Syria and India. The first step in Holland was also successful; but the check which the Duke of York received before Alkmaar—on the 19th of September, has been followed by an inactivity on his part, which gives to that affair a more serious appearance than it had at first. The French by this means have acquired time to receive reinforcements, and to suppress Symptoms of Disaffection, while the position of the British Force is such that they can neither give Aid to nor receive it from those of the Dutch who are believed to be favorably disposed towards them. The Dampness of their Positions, which is encreased by the uncommon wetness and inclemency of the Season; the want of Shelter, Straw and good Water, together with the unfortunate plenty of Gin, must soon produce Sickness; and every Day’s delay encreases these Evils. The Nation therefore expects with Anxiety the Issue of another Attack which is supposed to have taken place on the 29th of last Month.
It is understood that the favorable dispositions of the People of the Country were much relied upon, when this expedition was planned; and probably this reliance would have been justified by the Event, if the Force which is employed had been placed at once on the Meuse; that Position would have formed a Barrier against the French reinforcements, and would have given to the well disposed inhabitants of the Country an opportunity of affording that Aid by their cooperation, which in the present mode of attack they

certainly have not. a too great eagerness to secure the Fleet at the Texel probably caused the adoption of the present Plan, which was well calculated for that purpose, but with a view to Amsterdam, may justly be compared to an Attack on Boston commenced by landing on Cape Cod.
I am much obliged to Mrs Washington and Mrs Lewis, (who I hope is as happy in her new State as She deserves) for their good wishes & remembrance of me, and beg them to accept my most respectful & cordial wishes for their continued Health & Happiness, and With Sentiments of the highest Respect & Gratitude I have the Honor to be Sir Your much obliged & obedient Servant

J. T.

